OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                       P.O. BOX I2308, CAPITOL STATION, AUSTIN, TEXAS~~

                OffOCUAL                                                        ~t:     ~
                S'ii"A'ir!E Of                                                  ~ dl tt' ~:·           , ,:;f;,;p
                                                                                j   ~~                  PITN£Y 80\NES

                L9~~Al1Y fOR                                                                           $ (Q)(Q)a~~6
  4/22/2015 ~~DVA'ir~ llBSIE                                                   0004279596               APR 30 2015
                                                                               JVI~IIL.I:;L,I   FROM ZIP CODE 7 8 70 1
  RIVERA, DOUGLAS WILM                                                                    WR-82,969-04
  On this day, the application                                                  Corpus has been received
  and presented to the Court.
                                                                                                  Abel Acosta, Clerk

                                 DOUGLAS WILMER RIVERA
                                  JEFFERSON COUNTY CORRECTIONAL FACILITY-
                                 .TDC # 1760730
                                  P. 0. BOX 26007              UTF
                                  BEAUMONT, TX 77720



··~~8   77720
                                 I                                j, I,,I ll'lllllfl•JII't·· 111.;1,11
                                     'II il··l 1Ii ,,,,,,,,,,,,II I   I   ,I
                                            '·•   ·"···